Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 6, 12, 18, 20-24, 26-31 and 33-35 in the reply filed on 06/20/2022 is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Cancel non-elected claims 19, 25 and 32.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, in a process to make a sealed package with a multilayer film, the prior art does not teach or make obvious the concept of a first skin layer consisting of from 85 to 100 weight% of a high density polyethylene having a density of from 0.95 to 0.97 g/cc and a melt index, I2, of from 0.5 to 10 g/10 minutes; a second skin layer consisting of from 85 to 100 weight% of a first linear low density interpolymer having a molecular weight distribution Mw/Mn of from 2.5 to 4.0, a density of from 0.90 to 0.92 g/cc, a melt index, I2, of from 0.3 to 3 g/10 minutes and a Dilution Index, Yd, of greater than 0°; and a core comprising polyethylene, with the proviso that the polymeric material used to prepare said multilayer film is at least 90% by weight polyethylene based on the total weight of said polymeric material in the manner claimed by the applicant.
	Regarding claim 12, in a process to make a sealed package with a multilayer film, the prior art does not teach or make obvious the concept of a first skin layer consisting of from 85 to 100 weight% of a high density polyethylene having a density of from 0.95 to 0.97 g/cc and a melt index, I2, of from 0.5 to 10 g/10 minutes; a second skin layer consisting of from 85 to 100 weight % of a first linear low density interpolymer having a molecular weight distribution Mw/Mn of from 2.5 to 4.0, a density of from 0.90 to 0.92 g/cc, a melt index, I2, of from 0.3 to 3 g/10 minutes and a Dilution Index, Yd, of greater than 0°; and a core comprising linear low density polyethylene having a density of from 0.90 to 0.92 g/cc with the proviso that the polymeric material used to prepare said multilayer film is at least 90% by weight polyethylene based on the total weight of said polymeric material in the manner claimed by the applicant.
	Regarding claim 18, in a process to make a sealed package with a multilayer film, the prior art does not teach or make obvious the concept of a first skin layer consisting of from 85 to 100 weight% of a high density polyethylene having a density of from 0.95 to 0.97 g/cc and a melt index, I2, of from 0.5 to 10 g/10 minutes; a second skin layer consisting of from 85 to 100 weight% of a first linear low density interpolymer having a molecular weight distribution Mw/Mn of from 2.5 to 4.0, a density of from 0.90 to 0.92 g/cc, a melt index, I2, of from 0.3 to 3 g/10 minutes and a Dilution Index, Yd, of greater than 0°; and a core comprising medium density polyethylene having a density of from 0.930 to 0.95 g/cc with the proviso that the polymeric material used to prepare said multilayer film is at least 90% by weight polyethylene based on the total weight of said polymeric material in the manner
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745